In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-169V
                                          (Not to be published)

*****************************
                                          *                                Filed: April 29, 2015
DAWN SOMELOFSKI, parent of A.S., a minor, *
                                          *
                Petitioner,               *                               Decision; Interim Attorney’s
                                          *                               Fees & Costs
          v.                              *
                                          *
SECRETARY OF HEALTH AND                   *
HUMAN SERVICES,                           *
                                          *
               Respondent.                *
                                          *
*****************************

Patricia Ann Finn, Patricia Finn Esq., Piermont, NY, for Petitioner.

Alexis Babcock, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                    INTERIM ATTORNEY’S FEES AND COSTS DECISION1

        On March 4, 2014, Dawn Somelofski filed a petition as the parent of A.S., a minor,
seeking compensation under the National Vaccine Injury Compensation Program. 2 Petitioner
was ordered to file her expert report in my September 29, 2014 order (ECF No. 18). I granted
Petitioner’s request for an extension; however, instead of filing an expert report, Petitioner’s
counsel, Ms. Patricia Finn, filed a Motion to Withdraw as Attorney (ECF No. 22). The Motion
was granted on April 27, 2015 (ECF No. 27).


1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. § 300aa-10 to 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
Case 1:14-vv-00169-UNJ Document 28 Filed 04/29/15 Page 2 of 2